DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10 and 12-15 are rejected under 35 U.S.C. 102a(1) as being clearly anticipated by Park Sung Ho, KR 101364522 B1.  Park Sung Ho discloses the claimed earring as seen in the figure 4 embodiment, which includes three colinear apertures (11) on the side of the support member opposite the decoration-side end.
Regarding claim 4, Park Sung Ho discloses support element 12 being substantially planar.
Regarding claim 7, Park Sung Ho discloses a decoration attachment member, i.e., the threaded end (15, 15a) for attaching to a threaded hole in the decoration (20).

    PNG
    media_image1.png
    645
    700
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    709
    498
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    833
    668
    media_image3.png
    Greyscale

	Regarding claims 13-14, Park Sung Ho discloses the claimed ear decoration assembly with the ear contact surface area being larger than the jacket contact surface area as shown in the annotated drawing.

    PNG
    media_image4.png
    660
    668
    media_image4.png
    Greyscale

	Regarding claim 15, Park Sung Ho discloses the claimed method steps of placing the earring assembly onto an earlobe.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park Sung Ho, KR 101364522 B1 in view of Thurber, US 2008/0148773 A1.  Park Sung Ho discloses a solid ball ornament (60) threadably attached to the decoration-side end of the support member of the earring jacket.  The claims require that the attachment member be in the form of a clip/loop for attaching the ornament to the finding.  Thurber discloses this type of attachment is old and well known.
Thurber discloses an earring jacket (12) with a decoration attachment loop clip (16) for attaching a dangling earring ornament (O) thereto.  This type of attachment allows the decoration to oscillate to make the earring more attractive and noticeable.

    PNG
    media_image5.png
    489
    548
    media_image5.png
    Greyscale

Therefore, it would have been obvious to modify Park Sung Ho’s decoration attachment means to be a loop clip for improving the aesthetics of the earring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677